Judgment and orders reversed and new trial granted, with costs to appellant to abide event, on the ground that it was error to permit the plaintiff to prove withdrawals of deposits not shown to be those stated in its bill of particulars, and also on the ground that it Avas error to refuse to admit evidence offered by the defendant of publications of the report of the Insurance Department in reference to irregularities in the administration of the National Protective Legion of Waverly, N. Y. All,concurred; Kellogg, J., upon the ground first stated.